EXHIBIT 10.11

 

[g131951kyi001.jpg]

 

QUANEX CORPORATION

 

EXECUTIVE PERFORMANCE STOCK AWARD AGREEMENT

 

<<Name>>
Grantee

 

Date of Award:

 

<<                >>

Target Number of Shares of Common Stock:

 

<<                >>

 

AWARD GRANT

 


1.                                      GRANT OF PERFORMANCE STOCK AWARD. THE
COMPENSATION COMMITTEE (THE “COMMITTEE”) OF THE BOARD OF DIRECTORS OF QUANEX
CORPORATION, A DELAWARE CORPORATION (THE “COMPANY”), PURSUANT TO THE QUANEX
CORPORATION 2006 OMNIBUS INCENTIVE PLAN (THE “PLAN”), HEREBY AWARDS TO YOU, THE
ABOVE-NAMED GRANTEE, EFFECTIVE AS OF THE DATE OF AWARD SET FORTH ABOVE, AN
OPPORTUNITY TO RECEIVE SHARES OF THE COMPANY’S COMMON STOCK, $0.50 PAR VALUE PER
SHARE (THE “COMMON STOCK”), BASED UPON ATTAINMENT OF THE PERFORMANCE GOALS
DURING THE PERFORMANCE PERIOD ON THE TERMS AND CONDITIONS SET FORTH IN THIS
PERFORMANCE STOCK AWARD AGREEMENT (THIS “AGREEMENT”).


 

For purposes of this Agreement, the term “Performance Period” means the
          -year period beginning                              , 20    , and
ending                           , 20     . For purposes of this Agreement, the
term “Performance Goals” means                .

 


2.                                      FINAL PERFORMANCE FACTOR. THE AGGREGATE
NUMBER OF SHARES OF THE COMMON STOCK TO BE ISSUED TO YOU UNDER THIS AGREEMENT
(THE “SHARES”) IS EQUAL TO THE TARGET NUMBER OF SHARES OF COMMON STOCK SET FORTH
ABOVE MULTIPLIED BY THE FINAL PERFORMANCE FACTOR (WHICH IS DETERMINED AS
PROVIDED BELOW):


 


2.1           THE FINAL PERFORMANCE FACTOR SHALL BE EQUAL TO ONE (1) IF (A) THE
COMPANY ACHIEVES THE TARGET MILESTONE DURING THE PERFORMANCE PERIOD AND DOES NOT
ACHIEVE THE MAXIMUM MILESTONE DURING THE PERFORMANCE PERIOD, (B) A CHANGE IN
CONTROL HAS NOT OCCURRED ON OR BEFORE THE LAST DAY OF THE PERFORMANCE PERIOD,
AND (C) YOU REMAIN IN THE ACTIVE EMPLOY OF ONE OR MORE MEMBERS OF THE COMPANY
GROUP THROUGH THE LAST DAY OF THE PERFORMANCE PERIOD. FOR PURPOSES OF THIS
AGREEMENT, THE “TARGET MILESTONE” MEANS                     AND THE “MAXIMUM
MILESTONE” MEANS                           .


 


2.2           THE FINAL PERFORMANCE FACTOR SHALL BE EQUAL TO TWO (2) IF (A) THE
COMPANY ACHIEVES THE MAXIMUM MILESTONE DURING THE PERFORMANCE PERIOD, (B) A
CHANGE IN CONTROL HAS NOT OCCURRED ON OR BEFORE THE LAST DAY OF THE PERFORMANCE
PERIOD, AND (C) YOU REMAIN IN THE ACTIVE EMPLOY OF ONE OR MORE MEMBERS OF THE
COMPANY GROUP THROUGH THE LAST DAY OF THE PERFORMANCE PERIOD.


 


2.3           THE FINAL PERFORMANCE FACTOR SHALL BE EQUAL TO THREE-FOURTHS (¾)
IF (A) THE COMPANY ACHIEVES THE THRESHOLD MILESTONE DURING THE PERFORMANCE
PERIOD AND DOES NOT ACHIEVE THE TARGET MILESTONE DURING THE PERFORMANCE PERIOD,
(B) A CHANGE IN CONTROL HAS NOT OCCURRED ON OR BEFORE THE LAST DAY OF THE
PERFORMANCE PERIOD, AND (C) YOU REMAIN IN THE ACTIVE EMPLOY OF ONE OR MORE
MEMBERS OF THE COMPANY GROUP THROUGH THE LAST DAY OF THE PERFORMANCE PERIOD. FOR
PURPOSES OF THIS AGREEMENT, THE “THRESHOLD MILESTONE” MEANS
                             .

 

Executive

 

--------------------------------------------------------------------------------


 


2.4           IF THE PERFORMANCE STANDARD ACHIEVED WITH RESPECT TO A PARTICULAR
PERFORMANCE GOAL IS BETWEEN THE THRESHOLD MILESTONE AND THE TARGET MILESTONE OR
BETWEEN THE TARGET MILESTONE AND THE MAXIMUM MILESTONE, THE APPLICABLE FINAL
PERFORMANCE FACTOR SHALL BE DETERMINED BY INTERPOLATION.


 

For example, assume that the Committee grants an executive a performance based
compensation award under the Plan that is contingent upon achieving Performance
Goal A and Performance Goal B, weighting the importance of the goals as 50% and
50%, respectively. The Committee establishes Threshold, Target and Maximum
Milestones for each Goal. The Final Performance Factor assigned for achieving
the threshold, target and maximum performance standards are ¾, 1 and 2,
respectively. Finally, assume that the executive is awarded 2,000 Performance
Shares with a Target Value of $100, is continuously employed by the Company
throughout the Performance Period and achieves the Maximum Milestone for
Performance Goal A, and precisely halfway between the Target and Maximum
Milestones for Performance Goal B. The total amount payable to the executive
under the award is $250,000, which is determined as follows:  The amount payable
to the executive with respect to Performance Goal A is $100,000 (50%
(Performance Goal Percentage) x 2,000 (Performance Shares) x $100 (Performance
Share Value) x 1 (Final Performance Factor) = $100,000), and the amount payable
to the executive with respect to Performance Goal B is $150,000 (50%
(Performance Goal Percentage) x 2000 (Performance Shares) x $100 (Target Value)
x 1.5 (Final Performance Factor)= $150,000).

 


2.5           IF THE THRESHOLD MILESTONE IS NOT ACHIEVED DURING THE PERFORMANCE
PERIOD AND A CHANGE IN CONTROL HAS NOT OCCURRED ON OR BEFORE THE LAST DAY OF THE
PERFORMANCE PERIOD, THEN THE AWARD PURSUANT TO THIS AGREEMENT SHALL LAPSE AND BE
FORFEITED AS OF THE LAST DAY OF THE PERFORMANCE PERIOD.


 


2.6           THE COMMITTEE’S DETERMINATIONS WITH RESPECT TO THE PERFORMANCE
PERIOD FOR PURPOSES OF THIS AGREEMENT SHALL BE BINDING UPON ALL PERSONS. THE
COMMITTEE MAY NOT INCREASE THE AMOUNT PAYABLE UNDER THIS AGREEMENT.


 


3.                                      PAYMENT. UNLESS OTHERWISE PROVIDED IN
THIS AGREEMENT, THE COMPANY, ON BEHALF OF THE EMPLOYER, SHALL CAUSE THE SHARES
TO BE ISSUED TO YOU ON                              , 20      (THE “PAYMENT
DATE”).


 

Upon the issuance of Shares pursuant to this Agreement the Shares shall be
transferable by you (except to the extent that any proposed transfer would, in
the opinion of counsel satisfactory to the Company, constitute a violation of
applicable federal or state securities law).

 


4.                                      TERMINATION OF EMPLOYMENT/CHANGE IN
CONTROL. THE FOLLOWING PROVISIONS WILL APPLY IN THE EVENT YOUR EMPLOYMENT WITH
THE COMPANY AND ALL AFFILIATES (COLLECTIVELY, THE “COMPANY GROUP”) TERMINATES,
OR A CHANGE IN CONTROL OF THE COMPANY AS DEFINED IN THE CHANGE IN CONTROL
AGREEMENT BETWEEN YOU AND THE COMPANY (“CHANGE IN CONTROL”) OCCURS, ON OR BEFORE
THE LAST DAY OF THE PERFORMANCE PERIOD.


 


4.1           TERMINATION GENERALLY. IF YOUR EMPLOYMENT WITH THE COMPANY GROUP
TERMINATES ON OR BEFORE THE LAST DAY OF THE PERFORMANCE PERIOD FOR ANY REASON
OTHER THAN ONE OF THE REASONS DESCRIBED IN SECTIONS 4.2 THROUGH 4.5 BELOW, ALL
OF YOUR RIGHTS IN THE AGREEMENT WILL LAPSE AND BE COMPLETELY FORFEITED ON THE
DATE YOUR EMPLOYMENT TERMINATES.


 


(I)            CHANGE IN CONTROL. IF THE COMPANY GROUP TERMINATES YOUR
EMPLOYMENT WITHOUT CAUSE OR YOU TERMINATE YOUR EMPLOYMENT WITH GOOD REASON (ALL
AS DEFINED IN THE CHANGE IN CONTROL AGREEMENT BETWEEN YOU AND THE COMPANY) ON OR
BEFORE THE LAST DAY OF THE PERFORMANCE PERIOD PRIOR TO A CHANGE IN CONTROL, THEN
TEN (10) BUSINESS DAYS AFTER THE DATE YOUR EMPLOYMENT RELATIONSHIP WITH THE
COMPANY GROUP TERMINATES, THE COMPANY WILL ISSUE TO YOU THAT NUMBER OF SHARES OF
THE COMMON STOCK EQUAL TO THE PRODUCT OF (A) THE TARGET NUMBER OF SHARES OF
COMMON STOCK SET FORTH IN THIS AGREEMENT AND (B) A FRACTION, THE NUMERATOR OF
WHICH IS THE NUMBER OF YEARS FROM THE BEGINNING OF THE PERFORMANCE PERIOD
(ROUNDED UP TO THE NEAREST FULL

 

2

--------------------------------------------------------------------------------


 


YEAR) THROUGH THE DATE OF THE CHANGE IN CONTROL AND THE DENOMINATOR OF WHICH IS
THE NUMBER OF YEARS IN THE PERFORMANCE PERIOD.


 


(II)           DELAYED PAYMENT IN CERTAIN CIRCUMSTANCES. NOTWITHSTANDING ANY
OTHER PROVISION OF THIS SECTION 4.2, NO SHARES WILL BE ISSUED TO YOU PURSUANT TO
THIS SECTION 4.2 BEFORE THE EARLIER OF (1) THE PAYMENT DATE SPECIFIED IN THE
AGREEMENT (THE “PAYMENT DATE”), OR (2) THE DATE ON WHICH YOU INCUR A SEPARATION
FROM SERVICE (OR, IF YOU ARE A SPECIFIED EMPLOYEE, THE DATE THAT IS SIX MONTHS
AFTER THE DATE ON WHICH YOU INCUR A SEPARATION FROM SERVICE). FOR THIS PURPOSE,
THE TERMS “SEPARATION FROM SERVICE” AND “SPECIFIED EMPLOYEE” SHALL HAVE THE
MEANINGS SPECIFIED IN SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED, AND THE RULES AND REGULATIONS ISSUED THEREUNDER.


 


4.2           PERMANENT DISABILITY. NOTWITHSTANDING ANY OTHER PROVISION OF THE
AGREEMENT OR THESE TERMS AND CONDITIONS TO THE CONTRARY, IF YOUR EMPLOYMENT WITH
THE COMPANY GROUP TERMINATES BECAUSE YOU INCUR A PERMANENT DISABILITY BEFORE THE
LAST DAY OF THE PERFORMANCE PERIOD THEN THE COMPANY WILL ISSUE TO YOU SHARES OF
COMMON STOCK IN AN AMOUNT EQUAL TO THE PRODUCT OF (1) AND (2) WHERE (1) IS THE
NUMBER OF SHARES YOU WOULD HAVE RECEIVED UNDER THE AGREEMENT IF YOUR EMPLOYMENT
WITH THE COMPANY GROUP HAD NOT BEEN TERMINATED BEFORE THE END OF THE PERFORMANCE
PERIOD AND (2) IS A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS FROM
THE BEGINNING OF THE PERFORMANCE PERIOD THROUGH THE DATE YOUR EMPLOYMENT WITH
THE COMPANY GROUP TERMINATES AND THE DENOMINATOR OF WHICH IS THE NUMBER OF DAYS
IN THE PERFORMANCE PERIOD. ANY AMOUNT PAYABLE PURSUANT TO THIS SECTION WILL BE
PAID TO YOU ON THE PAYMENT DATE. AFTER SUCH SHARES ARE ISSUED TO YOU, YOU WILL
HAVE NO FURTHER RIGHTS WITH RESPECT TO THE AGREEMENT AND THE COMPANY GROUP WILL
HAVE NO FURTHER OBLIGATIONS TO YOU PURSUANT TO THE AGREEMENT. FOR PURPOSES OF
THIS SECTION, YOU WILL HAVE A “PERMANENT DISABILITY” IF YOU ARE UNABLE TO ENGAGE
IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY DETERMINABLE
PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE
EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS.


 


4.3           DEATH. NOTWITHSTANDING ANY OTHER PROVISION OF THE AGREEMENT OR
THESE TERMS AND CONDITIONS TO THE CONTRARY, IF YOU DIE BEFORE THE LAST DAY OF
THE PERFORMANCE PERIOD AND WHILE IN THE ACTIVE EMPLOY OF ONE OR MORE MEMBERS OF
THE COMPANY GROUP, THEN THE COMPANY WILL ISSUE TO YOUR ESTATE SHARES OF COMMON
STOCK IN AN AMOUNT EQUAL TO THE PRODUCT OF (1) AND (2) WHERE (1) IS THE NUMBER
OF SHARES YOU WOULD HAVE RECEIVED UNDER THE AGREEMENT IF YOUR EMPLOYMENT WITH
THE COMPANY GROUP HAD NOT BEEN TERMINATED BEFORE THE END OF THE PERFORMANCE
PERIOD AND (2) IS A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS FROM
THE BEGINNING OF THE PERFORMANCE PERIOD THROUGH THE DATE YOUR EMPLOYMENT WITH
THE COMPANY GROUP TERMINATES AND THE DENOMINATOR OF WHICH IS THE NUMBER OF DAYS
IN THE PERFORMANCE PERIOD. ANY AMOUNT PAYABLE PURSUANT TO THIS SECTION 4.4 WILL
BE PAID TO YOUR ESTATE ON THE PAYMENT DATE. AFTER SUCH SHARES ARE ISSUED, THE
COMPANY GROUP WILL HAVE NO FURTHER OBLIGATIONS TO YOU PURSUANT TO THE AGREEMENT.


 


4.4           RETIREMENT. NOTWITHSTANDING ANY OTHER PROVISION OF THE AGREEMENT
OR THESE TERMS AND CONDITIONS TO THE CONTRARY, IF YOUR EMPLOYMENT WITH THE
COMPANY GROUP TERMINATES DUE TO YOUR RETIREMENT BEFORE THE LAST DAY OF THE
PERFORMANCE PERIOD THEN THE COMPANY WILL ISSUE TO YOU SHARES OF COMMON STOCK IN
AN AMOUNT EQUAL TO THE PRODUCT OF (1) AND (2) WHERE (1) IS THE NUMBER OF SHARES
YOU WOULD HAVE RECEIVED UNDER THE AGREEMENT IF YOUR EMPLOYMENT WITH THE COMPANY
GROUP HAD NOT BEEN TERMINATED BEFORE THE END OF THE PERFORMANCE PERIOD AND (2)
IS A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS FROM THE BEGINNING
OF THE PERFORMANCE PERIOD THROUGH THE DATE YOUR EMPLOYMENT WITH THE COMPANY
GROUP TERMINATES AND THE DENOMINATOR OF WHICH IS THE NUMBER OF DAYS IN THE
PERFORMANCE PERIOD. ANY AMOUNT PAYABLE PURSUANT TO THIS SECTION 4.5 WILL BE PAID
TO YOU ON THE PAYMENT DATE. AFTER SUCH SHARES ARE ISSUED TO YOU, YOU WILL HAVE
NO FURTHER RIGHTS WITH RESPECT TO THE AGREEMENT AND THE COMPANY GROUP WILL HAVE
NO FURTHER OBLIGATIONS TO YOU PURSUANT TO THE AGREEMENT. FOR PURPOSES OF THIS
SECTION 4.5 “RETIREMENT” MEANS THE VOLUNTARY TERMINATION OF YOUR EMPLOYMENT
RELATIONSHIP WITH THE

 

3

--------------------------------------------------------------------------------


 


COMPANY GROUP ON OR AFTER THE DATE ON WHICH (A) YOU ARE AGE 65 OR (B) YOU ARE
AGE 55 AND HAVE FIVE YEARS OF SERVICE WITH THE COMPANY GROUP.


 


5.                                      TAX WITHHOLDING. TO THE EXTENT THAT THE
ISSUANCE OF SHARES PURSUANT TO THE AGREEMENT RESULTS IN INCOME, WAGES OR OTHER
COMPENSATION TO YOU FOR ANY INCOME, EMPLOYMENT OR OTHER TAX PURPOSES WITH
RESPECT TO WHICH THE COMPANY OR THE LEGAL ENTITY THAT IS A MEMBER OF THE COMPANY
GROUP AND THAT IS CLASSIFIED AS YOUR EMPLOYER (THE “EMPLOYER”) HAS A WITHHOLDING
OBLIGATION, YOU SHALL DELIVER TO THE COMPANY AT THE TIME OF SUCH RECEIPT OR
ISSUANCE, AS THE CASE MAY BE, SUCH AMOUNT OF MONEY AS THE COMPANY OR THE
EMPLOYER MAY REQUIRE TO MEET ITS OBLIGATION UNDER APPLICABLE TAX LAWS OR
REGULATIONS, AND, IF YOU FAIL TO DO SO, THE COMPANY IS AUTHORIZED TO WITHHOLD
FROM THE SHARES OR FROM ANY CASH OR STOCK REMUNERATION OR OTHER PAYMENT THEN OR
THEREAFTER PAYABLE TO YOU BY THE COMPANY OR THE EMPLOYER ANY TAX REQUIRED TO BE
WITHHELD BY REASON OF SUCH TAXABLE INCOME, WAGES OR COMPENSATION INCLUDING
(WITHOUT LIMITATION) SHARES OF COMMON STOCK SUFFICIENT TO SATISFY THE
WITHHOLDING OBLIGATION BASED ON THE LAST PER SHARE SALES PRICE OF THE COMMON
STOCK FOR THE TRADING DAY IMMEDIATELY PRECEDING THE DATE THAT THE WITHHOLDING
OBLIGATION ARISES, AS REPORTED IN THE NEW YORK STOCK EXCHANGE COMPOSITE
TRANSACTIONS.


 


6.                                      NONTRANSFERABILITY. THE AGREEMENT IS NOT
TRANSFERABLE BY YOU OTHERWISE THAN BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION. YOUR RIGHTS UNDER THIS AGREEMENT MAY NOT BE SOLD, ASSIGNED,
PLEDGED, EXCHANGED, HYPOTHECATED OR OTHERWISE TRANSFERRED, ENCUMBERED OR
DISPOSED OF (OTHER THAN BY WILL OR THE APPLICABLE LAWS OF DESCENT AND
DISTRIBUTION). ANY SUCH ATTEMPTED SALE, ASSIGNMENT, PLEDGE, EXCHANGE,
HYPOTHECATION, TRANSFER, ENCUMBRANCE OR DISPOSITION IN VIOLATION OF THIS
AGREEMENT SHALL BE VOID AND THE COMPANY GROUP SHALL NOT BE BOUND THEREBY.


 


7.                                      CAPITAL ADJUSTMENTS AND REORGANIZATIONS.
THE EXISTENCE OF THE AWARD GRANTED UNDER THE AGREEMENT SHALL NOT AFFECT IN ANY
WAY THE RIGHT OR POWER OF THE COMPANY OR ANY COMPANY THE STOCK OF WHICH IS
AWARDED PURSUANT TO THE AGREEMENT TO MAKE OR AUTHORIZE ANY ADJUSTMENT,
RECAPITALIZATION, REORGANIZATION OR OTHER CHANGE IN ITS CAPITAL STRUCTURE OR ITS
BUSINESS, ENGAGE IN ANY MERGER OR CONSOLIDATION, ISSUE ANY DEBT OR EQUITY
SECURITIES, DISSOLVE OR LIQUIDATE, OR SELL, LEASE, EXCHANGE OR OTHERWISE DISPOSE
OF ALL OR ANY PART OF ITS ASSETS OR BUSINESS, OR ENGAGE IN ANY OTHER CORPORATE
ACT OR PROCEEDING.


 


8.                                      AWARD UNDER THE AGREEMENT DOES NOT AWARD
ANY RIGHTS OF A SHAREHOLDER. YOU SHALL NOT HAVE THE VOTING RIGHTS OR ANY OF THE
OTHER RIGHTS, POWERS OR PRIVILEGES OF A HOLDER OF THE COMMON STOCK WITH RESPECT
TO THE AWARD GRANTED TO YOU UNDER THE AGREEMENT. ONLY AFTER THE SHARES ARE
ISSUED IN EXCHANGE FOR YOUR RIGHTS UNDER THIS AGREEMENT WILL YOU HAVE ALL OF THE
RIGHTS OF A SHAREHOLDER WITH RESPECT TO SUCH SHARES ISSUED IN EXCHANGE FOR YOUR
RIGHTS UNDER THIS AGREEMENT.


 


9.                                      EMPLOYMENT RELATIONSHIP. FOR PURPOSES OF
THE AGREEMENT, YOU SHALL BE CONSIDERED TO BE IN THE EMPLOYMENT OF THE COMPANY
GROUP AS LONG AS YOU HAVE AN EMPLOYMENT RELATIONSHIP WITH THE COMPANY GROUP. THE
COMMITTEE SHALL DETERMINE ANY QUESTIONS AS TO WHETHER AND WHEN THERE HAS BEEN A
TERMINATION OF SUCH EMPLOYMENT RELATIONSHIP, AND THE CAUSE OF SUCH TERMINATION,
UNDER THE PLAN, AND THE COMMITTEE’S DETERMINATION SHALL BE FINAL AND BINDING ON
ALL PERSONS.


 


10.                               NOT AN EMPLOYMENT AGREEMENT. THE AGREEMENT IS
NOT AN EMPLOYMENT AGREEMENT, AND NO PROVISION OF THE AGREEMENT SHALL BE
CONSTRUED OR INTERPRETED TO CREATE AN EMPLOYMENT RELATIONSHIP BETWEEN YOU AND
THE COMPANY OR ANY AFFILIATE OR GUARANTEE THE RIGHT TO REMAIN EMPLOYED BY THE
COMPANY OR ANY AFFILIATE FOR ANY SPECIFIED TERM.


 


11.                               SECURITIES ACT LEGEND. IF YOU ARE AN OFFICER
OR AFFILIATE OF THE COMPANY UNDER THE SECURITIES ACT OF 1933, YOU CONSENT TO THE
PLACING ON ANY CERTIFICATE FOR THE SHARES OF AN APPROPRIATE LEGEND

 

4

--------------------------------------------------------------------------------


 


RESTRICTING RESALE OR OTHER TRANSFER OF THE SHARES EXCEPT IN ACCORDANCE WITH
SUCH ACT AND ALL APPLICABLE RULES THEREUNDER.


 


12.                               LIMIT OF LIABILITY. UNDER NO CIRCUMSTANCES
WILL THE COMPANY OR AN AFFILIATE BE LIABLE FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR SPECIAL DAMAGES (INCLUDING LOST PROFITS) OF ANY FORM INCURRED
BY ANY PERSON, WHETHER OR NOT FORESEEABLE AND REGARDLESS OF THE FORM OF THE ACT
IN WHICH SUCH A CLAIM MAY BE BROUGHT, WITH RESPECT TO THE PLAN.


 


13.                               REGISTRATION. THE SHARES THAT MAY BE ISSUED
UNDER THE PLAN ARE REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER
A REGISTRATION STATEMENT ON FORM S-8.


 


14.                               SALE OF SECURITIES. THE SHARES THAT MAY BE
ISSUED UNDER THIS AGREEMENT MAY NOT BE SOLD OR OTHERWISE DISPOSED OF IN ANY
MANNER THAT WOULD CONSTITUTE A VIOLATION OF ANY APPLICABLE FEDERAL OR STATE
SECURITIES LAWS. YOU ALSO AGREE THAT (A) THE COMPANY MAY REFUSE TO CAUSE THE
TRANSFER OF THE SHARES TO BE REGISTERED ON THE STOCK REGISTER OF THE COMPANY IF
SUCH PROPOSED TRANSFER WOULD IN THE OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY CONSTITUTE A VIOLATION OF ANY APPLICABLE FEDERAL OR STATE SECURITIES LAW
AND (B) THE COMPANY MAY GIVE RELATED INSTRUCTIONS TO THE TRANSFER AGENT, IF ANY,
TO STOP REGISTRATION OF THE TRANSFER OF THE SHARES.


 


15.                               EMPLOYER LIABLE FOR PAYMENT. EXCEPT AS
SPECIFIED IN SECTION 4.2, THE EMPLOYER IS LIABLE FOR THE PAYMENT OF ANY AMOUNTS
THAT BECOME DUE UNDER THE AGREEMENT.


 


16.                               MISCELLANEOUS. THE AGREEMENT IS AWARDED
PURSUANT TO AND IS SUBJECT TO ALL OF THE PROVISIONS OF THE PLAN, INCLUDING
AMENDMENTS TO THE PLAN, IF ANY. IN THE EVENT OF A CONFLICT BETWEEN THESE TERMS
AND CONDITIONS AND THE PLAN PROVISIONS, THE PLAN PROVISIONS WILL CONTROL. THE
TERM “YOU” AND “YOUR” REFER TO THE GRANTEE NAMED IN THE AGREEMENT. CAPITALIZED
TERMS THAT ARE NOT DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO SUCH TERMS
IN THE PLAN OR THE AGREEMENT.


 

In accepting the award granted in this Agreement you accept and agree to be
bound by all the terms and conditions of the Plan, this Agreement and the Terms
and Conditions.

 

 

QUANEX CORPORATION

 

 

 

 

 

 

 

 

Raymond Jean – Chief Executive Officer

 

5

--------------------------------------------------------------------------------